REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Neither Haghighat-Kashani et al., US PG Pub. No. 20150012147 nor Neither SUGAYA et al., US PG Pub. No. 20180069662 teach receiving, from a requesting process, information identifying a plurality of components of a modular system and information identifying a mechanism for launching the modular system;
	generating a current population of startup sequences from the plurality of components,
each startup sequence in the current population representing a different sequence
of the plurality of components;
generating a respective launch metric for each startup sequence in the current population
based on a launch of the modular system via the mechanism;
building a new population, the new population including a subset of the startup sequences
in the current population and startup sequences generated from pairs of startup
sequences in the current population;
determining a respective launch metric for each startup sequence in the new population;
determining whether the new population includes a particular startup sequence with a
launch metric that satisfies an optimization criterion; and
responsive to determining the new population includes a launch metric satisfying the
optimization criterion, returning the particular startup sequence to the requesting
process.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Examiner, Art Unit 2118